Citation Nr: 1309827	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  07-09 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than April 28, 2004, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1981 to January 1986.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted a TDIU retroactively effective from April 28, 2004.  The Veteran appealed for an earlier effective date.

In response to that February 2007 decision, he filed an August 2007 Notice of Disagreement (NOD) with the effective date the RO had assigned.  The RO resultantly prepared a Statement of the Case (SOC) in March 2010 concerning this claim and mailed it to him with a cover letter dated March 25, 2010.  In April 2010, in response to that SOC, he filed a timely substantive appeal (VA Form 9) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.200 (2012).  Although that VA Form 9 made no specific reference to his claim for an earlier effective date for his TDIU, he checked the box indicating he was appealing all of the issues listed on the SOC and enclosed written argument regarding this claim.  Moreover, in an April 2010 cover letter submitted with his VA Form 9, he said that he was responding to the March 25, 2010 letter, i.e., to the SOC and its cover letter.  The RO subsequently provided him a Supplemental SOC (SSOC) regarding this claim in November 2011.  Accordingly, he perfected his appeal of this claim.  See Evans v. Shinseki, 24 Vet. App. 292, 298 (2011) (holding that "if a claimant uses a VA Form 9 and checks box 9A . . . then all issues listed on the [Statement of the Case] are on appeal to the Board and it has waived its ability to dismiss any of those issues under 38 U.S.C. § 7105(d)(5)."  The CAVC further explained that, in the context of a Substantive Appeal, if an appellant indicates an intent to appeal all issues, this "must be read to mean what it says."); Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.)


In June 2012, the Board issued a decision denying another claim the Veteran also had appealed alleging clear and unmistakable error (CUE) in a July 1996 rating decision determining there was not new and material evidence to reopen a claim for service connection for a cervical spine disability.  The Board, however, instead remanded this remaining claim for an earlier effective date for the TDIU to obtain the Veteran's vocational rehabilitation folder and to associate it with the other evidence in his claims file, and then to readjudicate this claim in another SSOC after considering this and all other additional evidence received since the most recently issued SSOC.  These directives have been completed, and this claim is again before the Board.

This claim requires still further development before being decided on appeal, however, so the Board is again remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60-percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40-percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2012).  Disabilities resulting from common etiology or single accident or affecting both upper or lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

But even if a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities.

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because this regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for this special extra-schedular consideration.  See also Barringer v. Peake, 22 Vet. App. 242 (2008) (similarly holding that the Board is precluded from assigning a TDIU on this special alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration).

That said, while the procedures for assignment of a total disability rating on an extra-schedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extra-schedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In this particular case at hand, the Veteran is trying to establish his entitlement to a TDIU prior to the currently assigned effective date of April 28, 2004.

A TDIU claim is a claim for increased compensation, so the effective date rules for increased compensation claims apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The general rule with regards to an award of increased disability compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(o)(1) (2012).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period immediately preceding the date of receipt of the claim for increased compensation.  Otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The Court reiterated this in Harper v. Brown, 10 Vet App 125, 126 (1997), when discussing the three possible effective dates that may be assigned for a higher rating depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 
(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) )..  

See, too, Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a 
one-year grace period for filing a claim following an increase in the severity of a service-connected disability or disabilities).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Here, the Board sees that the Veteran filed his formal TDIU claim application (VA Form 21-8940) at the RO on April 28, 2004, so as of the current effective date.  There was no earlier pending unadjudicated claim since, although this claim had been previously considered and denied in a July 1996 rating decision, he had not appealed that earlier decision within one year of receiving notification of it in August 1996, so by August 1997, by filing a timely NOD.  Consequently, that prior July 1996 denial of his TDIU claim had become final and binding on the merits.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200.  As he did not thereafter again claim entitlement to a TDIU until his April 28, 2004 filing, that date is the date of receipt of his claim.  He nevertheless is not precluded from obtaining an earlier effective date up to one year prior to April 28, 2004, if it is shown he was entitled to this benefit within that immediately preceding year.  See again 38 C.F.R. § 3.400(o)(2).

He alleges that he was indeed unemployable on account of his service-connected disabilities even during that immediately preceding year seeing as though he was denied VA vocational rehabilitation benefits as of March 2003 due to the determination that he was unsuitable for further vocational training at that time.

As to consideration of the propriety of such an award of a TDIU during the one year preceding the April 28, 2004 date of claim, however, ultimately this determination is first committed to the appropriate division of the VA Compensation and Pension service and is not within the Board's immediate appellate jurisdiction, inasmuch as any such award would have to be made on an extra-schedular basis under 38 C.F.R. § 4.16(b) (rather than under § 4.16(a)).  The Veteran did not meet the schedular requirements of § 4.16(a) until April 28, 2004, based on the following service-connected disabilities:  depression associated with the degenerative disc disease of his lumbosacral spine, rated as 50-percent disabling; the underlying degenerative disc disease of his lumbosacral spine, rated as 
40-percent disabling; degenerative disc disease with neuroforaminal stenosis of his cervical spine, rated as 20-percent disabling; and associated radiculopathy of his right and left upper extremities, with each upper extremity separately rated as 
20-percent disabling.  Therefore, the combined rating for these service-connected disabilities as of April 28, 2004, was 90 percent, when also considering the bilateral factor.  See 38 C.F.R. §§ 4.25, 4.26 (2012).  

Before then, however, so prior to April 28, 2004, his only service-connected disability was degenerative disc disease of his lumbosacral spine, which had been rated as 40-percent disabling effectively since December 1, 1994.  But as that did not qualify for a TDIU on a schedular basis under § 4.16(a), the only possible avenue of recovery for him before April 28, 2004, would have been a TDIU under the extra-schedular provisions of § 4.16(b).  Therefore, since he had been determined unsuitable for VA vocational rehabilitation as of March 2003, so approximately as of one year immediately preceding the filing of his TDIU claim on April 28, 2004, his claim for an earlier effective date for his TDIU must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine, in the first instance, whether he was entitled to a TDIU on an extra-schedular basis during the one-year period immediately preceding the filing of this claim.  See again Floyd, supra; VAOPGRCPREC 6-96.  

Accordingly, this claim is REMANDED for the following action:

1. Forward this case to the Director of the Compensation and Pension Service or other appropriate authority for a determination of whether the Veteran was entitled to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b) during the one year immediately preceding the filing of his formal TDIU claim application on April 28, 2004.  In making this determination, the Director of the Compensation and Pension Service, or designee, must consider that the Veteran apparently was determined unsuitable for VA vocational rehabilitation as of March 2003, so presumably on the premise that he would not be able to work even with the benefit of this job training because of the severity of his service-connected disability, which, at the time, was the degenerative disc disease affecting the lumbosacral segment of his spine.  This disease had been rated as 40-percent disabling effectively since December 1, 1994.

2. If an earlier effective date is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


